            Case 1:20-mj-02019-TMD Document 2 Filed 08/10/20 Page 1 of 5

                                                                                       1:20-mj-2019 TMD




                           AFFIDAVIT IN SUPPORT OF
                   CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Roger Wilson, being first duly sworn, hereby depose and state as follows:

       1.      Based on the facts set forth in this affidavit, I submit there is probable cause to

believe that Michael Bryan MOORE (MOORE), dob XX/XX/1978, last registered address of

160 West Ave 716, Woodstown, New Jersey, is and has been violating Title 18, United States

Code, Section 2250(a) for failing to register as a convicted sex offender as required under the

Sex Offender Registration and Notification Act (SORNA). Therefore, your Affiant respectfully

requests that this Complaint and Arrest Warrant be issued.

                         INTRODUCTION AND AGENT BACKGROUND

       2.      I am a Senior Inspector with the United States Marshals Service (USMS). I have

been employed with the USMS for over 29 years. I am currently assigned as the Sex Offender

Program Coordinator for the Mid-Atlantic Region for the Sex Offender Investigations Branch.

Among my duties, I am responsible for investigating crimes involving individuals who are

convicted sex offenders and have failed to register as required by 18 U.S.C. § 2250.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, my review of documents and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is probable cause for the requested warrant

and does not set forth all of my knowledge about this matter.

                                          PROBABLE CAUSE

       4.      The United States, including the USMS, is conducting a criminal investigation of

Michael MOORE regarding possible violations of Title 18, United States Code, Section 2250(a)

for failing to register as a convicted sex offender as required under SORNA.



                                                  1
            Case 1:20-mj-02019-TMD Document 2 Filed 08/10/20 Page 2 of 5

                                                                                   1:20-mj-2019 TMD


       5.      On January 16, 2001, MOORE was convicted of Sexual Criminal Conduct in the

Superior Court for Salem County, New Jersey in connection with the sexual abuse of a minor

under the age of sixteen years old. He was sentenced to three years of probation which was

transferred to the State of Pennsylvania and required to register under Megan’s Law as a

convicted sex offender.

       6.      On January 17, 2001, MOORE registered as a convicted sex offender with the

Pennsylvania State Police.

       7.      MOORE thereafter completed additional “Sex Offender Registration and

Verification” forms from about 2002 through about 2007, all in Pennsylvania.

       8.       On September 28, 2007, MOORE was convicted in the Court of Common Pleas

of Lancaster County, Pennsylvania, of Failure to Comply with Registration Requirements, Verify

Address or Photographed as Required.

       9.      On or about November 9, 2011, MOORE pled guilty to Corruption of Minors,

Indecent Assault – Person Less Than 16 years of Age and Sell Furnish Liquor to Minors in the

Court of Common Pleas of Lancaster County, Pennsylvania, (the victim was fourteen years-old).

He was sentenced to twenty-three months in prison and three years of probation.

       10.     On June 27, 2018, and July 15, 2019, MOORE signed a State of New Jersey

“Acknowledgment of Duty to Register, Re-register and Verify Address” form, which confirmed

MOORE’s continued responsibility to register as a sex offender under New Jersey law, and to

register with any state into which he moved, was employed, or was a student within 10 days.

MOORE provided his most recent address information on July 15, 2019, as 160 West Avenue

716, Woodstown, New Jersey. MOORE also reported his vehicle information, a maroon 1997

Ford F-150 truck with New Jersey tags P81EXT and his cell phone number, (609-202-7136).



                                               2
          Case 1:20-mj-02019-TMD Document 2 Filed 08/10/20 Page 3 of 5

                                                                                 1:20-mj-2019 TMD


        11.     On February 6, 2020, the USMS, National Sex Offender Targeting Center

received an anonymous tip that MOORE was registered in the State of New Jersey but was living

and working in the State of Maryland – without having registered in Maryland – since November

of 2019. The lead was forwarded to Senior Inspector Roger Wilson.

        12.     I conducted investigative research and determined that MOORE had an additional

vehicle registered to him, specifically a gray 2002 Ford F-250 with New Jersey tags T67KFB.

This vehicle information was not reported to the Salem County New Jersey Prosecutor’s Office

as required. On March 25, 2020, I queried MOORE through several commercial databases and

developed information that MOORE was associated with 12712 Old Bridge Road, #1, Ocean

City, MD, 21842. On April 16, 2020, I ran MOORE’s gray Ford F-250 truck with New Jersey

tags T67KFB through a national tag reader database and determined that it had been captured on

December 4, 2019, at 10:33 pm in the 12700 block of Old Bridge Road, Ocean City, MD. The

tag was also captured on January 21, 2020, at 9:07 pm and on February 28, 2020, at 2:16 pm in

the same location on Old Bridge Road, Ocean City, MD.

        13.     On April 19, 2020, I responded to 12712 Old Bridge Road, Ocean City, MD, and

conducted surveillance. I observed and photographed MOORE’s maroon 1997 Ford F-150

parked in front of the residence. I also observed and photographed an orange MG Midget parked

next to his truck.

        14.     On May 6, 2020, I learned that MOORE moved out of 12712 Old Bridge Road,

#1, Ocean City, MD, and moved into 502 St. Louis Avenue, #71, Ocean City, MD.

        15.     On May 22, 2020, I responded 502 St. Louis Avenue, #71, Ocean City, MD, to

conduct surveillance. Upon arrival, I observed and photographed the same orange MG Midget

parked in front of the residence. At approximately 3:45 pm, I observed and photographed



                                               3
           Case 1:20-mj-02019-TMD Document 2 Filed 08/10/20 Page 4 of 5

                                                                                    1:20-mj-2019 TMD


MOORE, driving his maroon 1997 Ford F-150 truck, pull into and park in the parking lot in front

of the residence. I then observed and photographed MOORE enter unit #71 using a key.

        16.     MOORE has provided his cell phone number, 609-202-7136, to the Salem County

New Jersey Prosecutor’s Office during his last two sex offender registration updates on June 27,

2018, and July 15, 2019. I ran this cell phone number through several commercial databases and

determined that the carrier is T-Mobile and it is subscribed to by Michael MOORE.

        17.     On June 4, 2020, I conducted a search of the State of Maryland’s Sex Offender

Registry, which is facilitated by a company called Offender Watch and found no record of

MOORE ever having registered in the State of Maryland. On July 7, 2020, I was advised by an

official with the Maryland Sex Offender Registry that MOORE would be required to register as a

sex offender in this state for life.

        18.     On July 24, 2020, this court authorized a Search Warrant for prospective

GPS/E911 information for MOORE’s phone, 609-202-7136. Since the execution of this warrant,

location information provided by T-Mobile has placed MOORE’s phone within in the State of

Maryland, specifically in the area of Ocean City, Maryland. The phone does not appear to have

left the state of Maryland since the execution of the warrant.

        19.     On July 29, 2020, I responded to 507 Robin Drive, Ocean City, MD, to conduct

surveillance. The address is a three-story condominium called the Eagle Bay Condominiums. I

observed in the parking lot, a tan Ford F-150 XLT truck with New Jersey tags, P81EXT. These

tags were previously affixed to a maroon Ford F-150 truck that is registered to MOORE. I ran

these tags through the New Jersey Department of Motor Vehicles and found that the tags,

P81EXT, are still registered to MOORE on a maroon Ford F-150 truck. I then observed

MOORE exit and enter 507 Robin Drive several times throughout the surveillance.



                                                 4
            Case 1:20-mj-02019-TMD Document 2 Filed 08/10/20 Page 5 of 5

                                                                                      1:20-mj-2019 TMD


                                            CONCLUSION

       20.     Therefore, there is probable cause to believe that beginning on or about

November 1, 2019, and continuing until the date of this affidavit, within the District of Maryland

and elsewhere, the defendant Michael Bryan MOORE, a person required to register under the

Sex Offender Registration and Notification Act, traveled in interstate commerce and knowingly

failed to register as a sex offender as required by the Sex Offender Registration and Notification

Act, in violation of Title 18 United States Code, Section 2250(a), that is, MOORE traveled in

interstate commerce from New Jersey to Maryland and knowingly failed to register as a sex

offender.

       21.     I affirm under penalty of perjury that the facts and circumstances outlined in the

affidavit are true and accurate to the best of my knowledge and belief.



                                                     Respectfully submitted,



                                                     Roger JJ. Wilson
                                                     Senior Inspector
                                                     United States Marshals Service




       Affidavit submitted by email and attested to me as true and accurate by telephone

consistent
        nt with Fed. R. Crim. P. 4.1 and Fed. R. Crim. P. 4 this ____ day of August, 2020.



       _________________________________________
        ___________ _________
                          ________
                          __    ____________
                                __        _____________
                                          __
                                           _
       Honorable Thomas M. DiGirolamo
       United States Magistrate Judge
       District of Maryland



                                                 5
